DETAILED ACTION
This Office Action is in response to the remarks entered on 1/21/2022. Claims 26-27, 32 and 39 are amended. No claims were cancelled. Claim 46 is newly added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-33, 38, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9-10, 16 of U.S. Patent No. 9,600,774, as explained in details in the table below.
Claims 26-30, 34-37, 39-40, 42-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6  of U.S. Patent No. 9,600,774  in view of Jung et al (2010/0325191- hereinafter Jung), Baier et al (US Pub. No.2009/0228122- hereinafter Baier), Benari et al (US Pub. No. 2010/0332643- hereinafter Benari), Manolescu et al (US Pub. No. 2010/0223212- hereinafter Manolescu), Li et al (US Pub. No. 2011/0078681- hereinafter Li), Easo et al (US Pub. No. 2010/0023359- hereinafter Easo), as explained in details in the table below:
Instant Application
Patent No. 9,600,774
 
Claim 26
26. A computer-implemented method, comprising: collecting input data associated with a plurality of instances, the input data indicating memory locations to be used for serialization operations by the at least one virtual machine instance during execution; generating, based at least in part on the input data, a predictive model usable to resume an instance, the predictive model including a classifier; generating a serialization schedule for the instance based at least in part on the predictive model; and causing a set of operations to be performed to launch the instance based at least in part on the serialization schedule, the set of operations including loading contents of the memory locations indicated in the input data into a memory of the instance.
Claim 1
1. One or more non-transitory computer-readable storage media having collectively stored thereon instructions that, when executed by one or more processors of a system, cause the system to: launch a plurality of virtual machine instances; generate a predictive model for determining a probability of a particular virtual machine instance of the plurality of virtual machine instances being resumed from a suspended state, by at least: collecting input data corresponding to operations of at least one virtual machine instance of the plurality of virtual machine instances, the input data indicating memory locations accessed by the at least one virtual machine instance during execution; analyzing the collected input data using one or more predictive modeling algorithms; and generating the predictive model based at least in part on the analyzed input data; use the generated predictive model to predict a time the particular virtual machine instance will be resumed; use the predicted time to determine a start time, prior to the predicted time, for a plurality of operations involved in resuming the particular virtual machine instance to begin, such that the start time is determined using an expected duration of the plurality of operations to select the start time so that the plurality of operations are calculated to complete within a predetermined amount of time of the predicted time, at least one operation of the plurality of operations comprising loading the memory locations accessed by the at least one virtual machine instance during execution into a memory of the particular virtual machine instance; and cause the plurality of operations to occur in accordance with the determined start time, where the at least one operation is performed prior to other operations of the plurality of operations.
 
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach the limitations in bold.
 Prior art Baier teaches this limitation, as it can be seen for example at Baier’s [0048-0049].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Biemueller with the above teachings of Baier in order to learn routine behaviors or user patterns in order to generate probabilities that predict possible future user patterns by mapping an input attribute to the confidence that the input belongs to a class.

Claim 27
Claim 6
 
Claim 28
Claim 1

The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach these limitations.
 Prior art Jung and Benari teaches this limitation, as it can be seen for example at Jung’s [0083] and Benari’s [0022].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Biemueller with the above combination of Jung and Benari in order to improve the virtual machine instances executions by predicting their availability and implementing a schedule according to their predicted availability for managing load distribution on resources of a host machine over time without creating a load spike.

Claim 29
	Claim 1	
 
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach these limitations.
 Prior art Easo teaches this limitation, as it can be seen for example at [0039].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Biemueller with the above teachings of Easo in order to generate a best-fit model according to the specific type of data and event being estimated.

Claim 30
Claim 1
 


 However, patent cited above fails to explicitly teach these limitations.
 Prior art Manolescu teaches this limitation, as it can be seen for example at [0029].
   
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Biemueller with the above teachings of Manolescu in order to perform a benchmark analysis throughout different user models and rank them on performance efficiency, style, or effectiveness in yielding a task goal or other desired result.

Claim 31
Claim 1
 
Claim 32
Claim 10
 
Claim 33
Claim 10
 
Claim 34
Claim 10

The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach these limitations.
 Prior art Li teaches this limitation, as it can be seen for example at [0021].
   
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Biemueller with the above teachings of Li in order to improve the virtual machine instances executions by predicting their availability and loading portions for the speed of responding to a computing service to be fast and efficient.

Claim 35
Claim 10
 
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach these limitations.
 Prior art Li teaches this limitation, as it can be seen for example at [0021].
   
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Biemueller with the above teachings of Li in order to improve the virtual machine instances executions by predicting their availability and loading portions for the speed of responding to a computing service to be fast and efficient.

Claim 36
Claim 10

The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach these limitations.
 Prior art Jung teaches this limitation, as it can be seen for example at [0046].
   
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Biemueller with the above teachings of Jung in order to perform cost-analysis of the service for providing it using the minimum resources.

Claim 37
Claim 10

The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach these limitations.
 Prior art Benari teaches this limitation, as it can be seen for example at Benari’s [0022].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Biemueller with the above teachings of Benari in order to improve the virtual machine instances executions by predicting their availability and implementing a schedule according to their predicted availability for managing load distribution on resources of a host machine over time without creating a load spike.

Claim 38
Claim 16
 
Claim 39
39. A non-transitory computer-readable storage medium comprising executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: obtain input data associated with execution of a plurality of virtual machine instances, the input data indicating memory locations to be used for serialization purposes by at least one of the plurality of virtual machine instances; generate a predictive model that indicates a probability of classifiers of the input data; and generating the predictive model based at least in part on the one or more classifiers; and cause one or more operations involved in instantiating the particular virtual machine instance to occur in accordance with the predictive model, the one or more operations comprising loading contents of the memory locations obtained from the input data into a memory of the particular virtual machine instance.

1. One or more non-transitory computer-readable storage media having collectively stored thereon instructions that, when executed by one or more processors of a system, cause the system to: launch a plurality of virtual machine instances; generate a predictive model for determining a probability of a particular virtual machine instance of the plurality of virtual machine instances being resumed from a suspended state, by at least: collecting input data corresponding to operations 

The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach the limitations in bold.
 Prior art Baier teaches this limitation, as it can be seen for example at Baier’s [0048-0049].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Biemueller with the above teachings of Baier in order to learn routine behaviors or user patterns in order to generate probabilities that predict possible future user patterns by mapping an input attribute to the confidence that the input belongs to a class.

Claim 40
Claim 1
 
The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach these limitations.
 Prior art Jung teaches this limitation, as it can be seen for example at [0022].
   
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Biemueller with the above teachings of Jung in order to predict an instance request using prior service usage information and request time.

Claim 41
Claim 9

Claim 42
Claim 1

The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach these limitations.
 Prior art Manolescu teaches this limitation, as it can be seen for example at [0059].
   
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify the teachings of Biemueller with the above teachings of Manolescu in order to create a model that is based on a prior model that is updated with new data, via model mixture or data mixing methodology.

Claim 43
Claim 2

The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach the limitations about the additional predictive models.
 Prior art Manolescu teaches this limitation, as it can be seen for example at [0059].
   


Claim 44
Claim 1

The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach these limitations.
 Prior art Jung and Manolescu teaches this limitation, as it can be seen for example at Jung’s [0065] and Manolescu’s [0059].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Biemueller with the above teachings of Easo in order to generate effective feedback particular to a task and a user of an electronic coaching system based on comparison of user and benchmark models feedback to obtain successive feedback-interaction-result analysis.



Claim 45
Claim 1

The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach these limitations.
 Prior art Benari teaches this limitation, as it can be seen for example at Benari’s [0022].
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Biemueller with the above teachings of Benari in order to improve the virtual machine instances executions by predicting their availability and implementing a schedule according to their predicted availability for managing load distribution on resources of a host machine over time without creating a load spike.	

Claim 46
Claim 1

The main purpose of these claims is the same, as they are directed towards the same inventive concept. 

 However, patent cited above fails to explicitly teach these limitations.
 Prior art Jung and Whitlock teaches this limitation, as it can be seen for example at Jung’s [0045] and Whitlock’s [015]..
   
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Biemueller with the above teachings of Jung and Whitlock in order to know the state of a data object in a shared memory location.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Independent claims 26, 32, and 39 contain subject matter which was not described in the specification 
Independent claims 26, 32 and 39 recite the limitation regarding “particular memory locations” (claims 26 and 39) and “particular set of memory locations” (claim 32), and said limitations are considered to incorporate new matter in the claim which does not contain support in the original disclosure. It cannot be established if ‘particular’ means that there is a specific “location” in a memory of if it is just a type of memory. Furthermore, examiner cannot find support in the specification for these limitations, and cannot conclude what is the exact meaning of the term “particular” related to a memory. Claims 27-31, 33-38, and 40-46 are rejected as being dependent claims. Clarification is required.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-27, 31, 39-41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (2010/0325191- hereinafter Jung) in view of Whitlock et al (US PG Pub. No. 2005/0086656- hereinafter Whitlock), in view of Baier et al (US Pub. No.2009/0228122- hereinafter Baier), and further in view of Hutchins et al (US Patent 8,056,076- hereinafter Hutchins).
	
Claim 26, Jung teaches a computer-implemented method, comprising: 
collecting input data associated with a plurality of instances (see [0063-0065]; Jung teaches collecting past requests information for virtual machine instances in order to create a log for analyzing said past behavior and predict future virtual machine instances. This corresponds to 'collecting input data'); 
generating, based at least in part on the input data, a predictive model usable to determine whether to resume an instance (see [0013]; Jung teaches “[t]he predicting unit may include a log information storing unit to accumulate and store log information of computing services, a log information collecting unit to receive information corresponding to the computing service request made by the client and to store the log information generated from the information of the computing service request, and an analyzing unit to analyze the type and/or the number of virtual devices to be operated on the one or more servers, based on the information stored in the log information storing unit”. Moreover, at [0064], Jung further teaches the log information storing unit storing log information collected each time a computing service request is received by the log information collecting unit. Log information of a plurality of clients may be stored in an accumulating manner. Since this information is being accumulated, and this information is used for predicting future virtual devices instances, this corresponds to the claimed generating the predictive model to determine resumption); 
generating a serialization schedule for the instance based at least in part on the predictive model (see [0045]; Jung teaches predicting that clients use a certain platform as a virtual device at 5 o ‘clock in order to prepare the predicted service in advance and thus is capable of providing the service quickly. Moreover, at [0063-0065], Jung further teaches an analyzing unit that predicts a type and number of virtual devices based on the log information through a statistical method or pattern discovery method. Therefore, this prediction and preparation corresponds to the ‘serialization schedule’); and 
causing a set of operations to be performed to launch the instance based at least in part on the serialization schedule, the set of operations including loading contents of the particular memory locations indicated in the input data into a memory of the instance (see [0019]; Jung teaches “predicting enough virtual machines to support the predicted number of virtual devices, based on the prediction result, and deploying the predicted number of virtual machines on the one or more servers”. Furthermore, at [0045], Jung further teaches predicting that clients use a certain platform as a virtual device at 5 o ‘clock in order to prepare the predicted service in advance and thus is capable of providing the service quickly. Accordingly, the demand for the virtual device and the virtual machine may be predicted so that a fast response speed and reduction in cost may be achieved. Therefore, the predicted service will occur/loaded at the determined time).
However, Jung fails to explicitly teach:
the input data indicating particular memory locations to be used for serialization or deserialization operations of at least one of the plurality of instances during execution,
the predictive model including a classifier; and
loading contents of the particular memory locations indicated in the input data into a memory of a physical host.
Whitlock teaches, in an analogous system,
(see Whitlock at [0015]; Whitlock teaches “upon determining that a data object is serializable, any contract specified for serialization may be honored to store a serialized form of the data object in a shared memory location. A default serialization method may be used if no contract is specified. Furthermore, a modified serialized form of a data object is described herein which comprises information related to a data object's structure such that it may be browsed by an object browsing tool”. Therefore, since a determination of serialization is made in a shared memory location, this corresponds to the claimed particular memory location to be used for serialization operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung with the above teachings of Whitlock by generating a predictive model to predict a schedule of start time of operations for an instance, as taught by Jung, wherein the predictive model receives input data indicating memory locations to be used for serialization operations, as taught by Whitlock. The modification would have been obvious because one of ordinary skill in the art would be motivated to know the state of a data object in a shared memory location, as suggested by Whitlock at 0015. 
Baier teaches, in an analogous system, the predictive model including a classifier (see [0048-0049]; Baier teaches “user patterns (e.g., patterns of interface activities) can be stated as a general probabilistic estimate to determine a performance condition given monitored evidence of an input pattern or occurrence” and “Classification models can be constructed that learn routine behaviors or user patterns in order to generate probabilities that predict possible future user patterns. For example, such techniques can include Support Vector Machines (SVM), Naive Bayes, Bayes Net, decision tree, similarity-based, vector-based, and/or other learning models or combinations thereof. Classifiers can be stated as a function that maps an input attribute to the confidence that the input belongs to a class”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung and Whitlock with the above teachings of Baier by generating a predictive model to predict a schedule of start time of operations for an instance, as taught by Jung and Whitlock, wherein the predictive model includes a classifier, as taught by Baier. The modification would have been obvious because one of ordinary skill in the art would be motivated to learn routine behaviors or user patterns in order to generate probabilities that predict possible future user patterns by mapping an input attribute to the confidence that the input belongs to a class, as suggested by Baier at [0049]. 
Hutchins teaches, in an analogous system, loading contents of the particular memory locations indicated in the input data into a memory of a physical host (see Hutchins at Column 2: lines 15-23: “a virtual machine entails loading a piece of software onto a physical "host" computer so that more than one virtual machine or more than one instance of an operating system can utilize the resources of that host computer. In other words, the virtual software package is loaded onto one or more physical host computers so that the processing resources of the host computers can be shared amongst many different virtual machines or more than one instance of an operating system”. Therefore, this loading onto one or more physical host computers corresponds to the claimed loading contents into a memory of a physical host).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock and Baier with the above teachings of Hutchins by generating a predictive model, wherein the predictive model includes a classifier, to predict a schedule of start time of operations for an instance, as taught by Jung, Whitlock, and Baier, and loading contents into a memory of a physical host of the instance, as taught by Hutchins. The modification would have been obvious because one of ordinary skill in the art would be motivated to load onto one or more physical host computers so that the processing resources of the host computers can be shared amongst many different virtual machines or more than one instance of an operating system, as suggested by Hutchins at Column 2: lines 15-23.

Referring to Claim 27, the combination of Jung, Whitlock, Baier and Hutchins teaches the computer-implemented method of claim 26, wherein generating the predictive model is based at least in part on a role of a particular virtual machine instance (see Jung at [0007]; Jung teaches “a management server for managing one or more servers to provide a cloud computing service, the management server including a virtual machine manager to deploy at least one virtual machine on the one or more servers in preparation for a client's request for the cloud computing service, a virtual device manager to deploy at least one virtual device on the deployed virtual machine in preparation for the client's computing service request, and a request handler to process the request for the computing service from the client and to provide the client with the deployed virtual machine and the deployed virtual device”. Further, at [0083], “the management server analyzes the accumulated log information of the clients at the time when receiving a computing service request, or at a predetermined time, and prepares virtual machines and virtual devices to be used, in advance. Hence, a service preparation time may be minimized for on-demand resources of the server farm”. Therefore, the service requested by the user and provided in advance by the prediction unit corresponds to the ‘role of the virtual machine instance’).

Referring to Claim 31, the combination of Jung, Whitlock, Baier and Hutchins teaches the computer-implemented method of claim 26, wherein the serialization schedule further comprises an indication of a start time for at least one operation of the set of operations such that the instance is available to a customer prior to a predicted start time, the predicted start time determined based at least in part on the predictive model (see Jung at [0019]; Jung teaches “predicting enough virtual machines to support the predicted number of virtual devices, based on the prediction result, and deploying the predicted number of virtual machines on the one or more servers”. Furthermore, at [0045], Jung further teaches predicting that clients use a certain platform as a virtual device at 5 o ‘clock in order to prepare the predicted service in advance and thus is capable of providing the service quickly. Accordingly, the demand for the virtual device and the virtual machine may be predicted so that a fast response speed and reduction in cost may be achieved).

Claim 39, Jung teaches a non-transitory computer-readable storage medium comprising executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: 
obtain input data associated with execution of a plurality of virtual machine instances (see [0063-0065]; Jung teaches collecting past requests information for virtual machine instances in order to create a log for analyzing said past behavior and predict future virtual machine instances. This corresponds to 'collecting input data'); 
generate a predictive model that indicates a probability of receiving a request to instantiate a particular virtual machine instance of the plurality of virtual machine instances (see [0013]; Jung teaches “[t]he predicting unit may include a log information storing unit to accumulate and store log information of computing services, a log information collecting unit to receive information corresponding to the computing service request made by the client and to store the log information generated from the information of the computing service request, and an analyzing unit to analyze the type and/or the number of virtual devices to be operated on the one or more servers, based on the information stored in the log information storing unit”. Moreover, at [0064], Jung further teaches the log information storing unit storing log information collected each time a computing service request is received by the log information collecting unit. Log information of a plurality of clients may be stored in an accumulating manner. Since this information is being accumulated, and this information is used for predicting future virtual devices instances, this corresponds to the ‘generating the predictive model to resume an instance’) by at least:
(see [0063-0065]; Jung teaches an analyzing unit that predicts a type and number of virtual devices based on the log information through a statistical method or pattern discovery method); and
generating the predictive model (see [0013]; Jung teaches “[t]he predicting unit may include a log information storing unit to accumulate and store log information of computing services, a log information collecting unit to receive information corresponding to the computing service request made by the client and to store the log information generated from the information of the computing service request, and an analyzing unit to analyze the type and/or the number of virtual devices to be operated on the one or more servers, based on the information stored in the log information storing unit”. Moreover, at [0064], Jung further teaches the log information storing unit storing log information collected each time a computing service request is received by the log information collecting unit. Log information of a plurality of clients may be stored in an accumulating manner. Since this information is being accumulated, and this information is used for predicting future virtual devices instances, this corresponds to the ‘generating the predictive model’); and 
cause one or more operations involved in instantiating the particular virtual machine instance to occur in accordance with the predictive model, the one or more operations comprising loading contents of the particular memory locations obtained from the input data into a memory of the particular virtual machine instance (see [0019]; Jung teaches “predicting enough virtual machines to support the predicted number of virtual devices, based on the prediction result, and deploying the predicted number of virtual machines on the one or more servers”. Furthermore, at [0045], Jung further teaches predicting that clients use a certain platform as a virtual device at 5 o ‘clock in order to prepare the predicted service in advance and thus is capable of providing the service quickly. Accordingly, the demand for the virtual device and the virtual machine may be predicted so that a fast response speed and reduction in cost may be achieved. Therefore, the predicted service will occur at the determined time).
However, Jung fails to explicitly teach:
the input data indicating particular memory locations to be used for serialization or deserialization operations of at least one of the plurality of virtual machine instance;
generate one or more classifiers of the input data; and 
the predictive model based at least in part on the one or more classifiers, and
loading contents of the particular memory locations obtained from the input data into a memory of a physical host.
Whitlock teaches, in an analogous system,
the input data indicating particular memory locations to be used for serialization or deserialization operations of at least one of the plurality of virtual machine instance (see Whitlock at [0015]; Whitlock teaches “upon determining that a data object is serializable, any contract specified for serialization may be honored to store a serialized form of the data object in a shared memory location. A default serialization method may be used if no contract is specified. Furthermore, a modified serialized form of a data object is described herein which comprises information related to a data object's structure such that it may be browsed by an object browsing tool”. Therefore, since a determination of serialization is made in a shared memory location, this corresponds to the claimed particular memory location to be used for serialization operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung with the above teachings of Whitlock by generating a predictive model to predict a schedule of start time of operations for an instance, as taught by Jung, wherein the predictive model receives input data indicating memory locations to be used for serialization operations, as taught by Whitlock. The modification would have been obvious because one of ordinary skill in the art would be motivated to know the state of a data object in a shared memory location, as suggested by Whitlock at 0015. 
Baier teaches, in an analogous system, generate one or more classifiers of the input data, and the predictive model based at least in part on the one or more classifiers (see [0048-0049]; Baier teaches “user patterns (e.g., patterns of interface activities) can be stated as a general probabilistic estimate to determine a performance condition given monitored evidence of an input pattern or occurrence” and “Classification models can be constructed that learn routine behaviors or user patterns in order to generate probabilities that predict possible future user patterns. For example, such techniques can include Support Vector Machines (SVM), Naive Bayes, Bayes Net, decision tree, similarity-based, vector-based, and/or other learning models or combinations thereof. Classifiers can be stated as a function that maps an input attribute to the confidence that the input belongs to a class”).
before the effective filing date of the claimed invention to modify the combination of Jung and Whitlock with the above teachings of Baier by generating a predictive model to predict a schedule of start time of operations for an instance, as taught by Jung and Whitlock, wherein the predictive model includes a classifier, as taught by Baier. The modification would have been obvious because one of ordinary skill in the art would be motivated to learn routine behaviors or user patterns in order to generate probabilities that predict possible future user patterns by mapping an input attribute to the confidence that the input belongs to a class, as suggested by Baier at [0049]. 
Hutchins teaches, in an analogous system, loading contents of the particular memory locations obtained from the input data into a memory of a physical host (see Hutchins at Column 2: lines 15-23: “a virtual machine entails loading a piece of software onto a physical "host" computer so that more than one virtual machine or more than one instance of an operating system can utilize the resources of that host computer. In other words, the virtual software package is loaded onto one or more physical host computers so that the processing resources of the host computers can be shared amongst many different virtual machines or more than one instance of an operating system”. Therefore, this loading onto one or more physical host computers corresponds to the claimed loading contents into a memory of a physical host’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock and Baier with the above teachings of Hutchins by generating a predictive model, wherein the predictive model includes a classifier, to predict a schedule of start time of operations for , and loading contents into a memory of a physical host of the instance, as taught by Hutchins. The modification would have been obvious because one of ordinary skill in the art would be motivated to load onto one or more physical host computers so that the processing resources of the host computers can be shared amongst many different virtual machines or more than one instance of an operating system, as suggested by Hutchins at Column 2: lines 15-23.

Referring to Claim 40, the combination of Jung, Whitlock, Baier and Hutchins teaches the non-transitory computer-readable storage medium of claim 39, wherein the instructions that cause the computer system to obtain the input data further include instructions that cause the computer system to obtain usage data for the plurality of virtual machine instances (see Jung at [0022]; Jung teaches “[t]he log information may include information of virtual devices requested by a plurality of clients, computing service usage duration, and computing service request time”. Furthermore, at [0044]: “the management server 200 may analyze service computing usage information of one or more clients including the client 100 that uses the server farm 300”. Therefore, the service usage duration corresponds to the ’usage data’).

Referring to Claim 41, the combination of Jung, Whitlock, Baier and Hutchins teaches the non-transitory computer-readable storage medium of claim 39, wherein the instructions that cause the computer system to obtain the input data further include instructions that cause the computer system to obtain information indicating a plurality of commands transmitted to a computing resource service provider to perform operations (see Jung at [0044]: “[t]he management server 200 receives a cloud computing service request from the client 100. In response to a cloud computing service request, management server 200 manages one or is more of the servers 310, 320, and 330 to operate a computing operation using at least one of the previously prepared virtual devices which are operated on one or more servers 310, 320 and 330” Moreover, at [0052]: “The predicting unit 220 may analyze a history and a pattern of computing service requests by clients and computing service usage status for reserving virtual machines or virtual devices and predict a number of virtual machines and virtual devices that need to be reserved”. Therefore, the requests received to operate a computing operation corresponds to the ‘information indicating a plurality of commands’).

Referring to Claim 46, the combination of Jung, Whitlock, Baier and Hutchins teaches the computer-implemented method of claim 26, further comprising: 
utilizing the predictive model to generate a probability of a serialization event (see Jung at [0045]; Jung teaches predicting that clients use a certain platform as a virtual device at 5 o ‘clock in order to prepare the predicted service in advance and thus is capable of providing the service quickly. Moreover, at [0063-0065], Jung further teaches an analyzing unit that predicts a type and number of virtual devices based on the log information through a statistical method or pattern discovery method. Therefore, this prediction done through statistical methods corresponds to the claimed probability of a serialization event. Whitlock further teaches the serialization event at [0015]:“upon determining that a data object is serializable, any contract specified for serialization may be honored to store a serialized form of the data object in a shared memory location”; therefore, the determination of an object being serializable further teaches the serialization event); and 
generating the serialization schedule based at least in part on the probability of the serialization event (see [0045]; Jung teaches predicting that clients use a certain platform as a virtual device at 5 o ‘clock in order to prepare the predicted service in advance and thus is capable of providing the service quickly. Moreover, at [0063-0065], Jung further teaches an analyzing unit that predicts a type and number of virtual devices based on the log information through a statistical method or pattern discovery method. Therefore, this prediction and preparation corresponds to the ‘serialization schedule’, and since the prediction is based on statistical methods, it corresponds to the probability. Whitlock further teaches the serialization event at [0015]: “upon determining that a data object is serializable, any contract specified for serialization may be honored to store a serialized form of the data object in a shared memory location”; therefore, the determination of an object being serializable further teaches the serialization even).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung with the above teachings of Whitlock by generating a predictive model to generate predict a probability of a serialization event. The modification would have been obvious because one of ordinary skill in the art would be motivated to know the state of a data object in a shared memory location, as suggested by Whitlock at 0015.

s 28 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (2010/0325191- hereinafter Jung) in view of Whitlock et al (US PG Pub. No. 2005/0086656- hereinafter Whitlock), Baier et al (US Pub. No.2009/0228122- hereinafter Baier), Hutchins et al (US Patent 8,056,076- hereinafter Hutchins) and further in view of Benari (US Pub. No. 2010/0332643- hereinafter Benari).
Referring to Claim 28, the combination of Jung, Whitlock, Baier and Hutchins teaches the computer-implemented method of claim 27, wherein the role corresponds to a service executed by a customer of a computing resource service provider (see Jung at [0007]; Jung teaches “a management server for managing one or more servers to provide a cloud computing service, the management server including a virtual machine manager to deploy at least one virtual machine on the one or more servers in preparation for a client's request for the cloud computing service, a virtual device manager to deploy at least one virtual device on the deployed virtual machine in preparation for the client's computing service request, and a request handler to process the request for the computing service from the client and to provide the client with the deployed virtual machine and the deployed virtual device”. Further, at [0083], “the management server analyzes the accumulated log information of the clients at the time when receiving a computing service request, or at a predetermined time, and prepares virtual machines and virtual devices to be used, in advance. Hence, a service preparation time may be minimized for on-demand resources of the server farm”. Therefore, the service requested by the user and provided in advance by the prediction unit corresponds to the ‘role corresponds to a service’).

Benari teaches, in an analogous system, wherein the input data indicates a first set of intervals of time during which the service is active and a second set of intervals of time during which the service is idle (see [0022]; Benari teaches “In an enterprise environment, each virtual machine 131 provides a virtual desktop for the client 101. At the end of a work day, the virtual machines 131 are either suspended or shut down. In the morning of the next work day, all of the virtual desktop users arrive at approximately the same time (e.g., 8:00 AM), and start their virtual desktops at approximately the same time. Starting all of the virtual machines 131 at approximately the same time can create a load spike on the hosts 109. As the active periods of time for the virtual machines 131 are predictable, the pre-scheduler 120 can pre-schedule the start time of each virtual machine 131 such that the virtual machines 131 are up and running before the users arrive without creating a load spike”. Therefore, at and after 8am is the active interval, and the end of work day when machines are shut down or suspended is the idle interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock, Baier and Hutchins with the above teachings of Benari by predicting virtual machine execution instances using a classifier, as taught by Jung, Whitlock, Baier and Hutchins, and also predicting resumptions of the instances, as taught by Benari. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the virtual machine instances executions by predicting their availability and implementing a 

Referring to Claim 45, the combination of Jung, Whitlock, Baier and Hutchins teaches the non-transitory computer-readable storage medium of claim 39, however, fails to teach wherein the instructions that cause the computer system to obtain the input data further include instructions that cause the computer system to obtain information indicating idle interval of the plurality of virtual machine instances.
Benari teaches, in an analogous system, wherein the instructions that cause the computer system to obtain the input data further include instructions that cause the computer system to obtain information indicating idle interval of the plurality of virtual machine instances (see [0022]; Benari teaches “In an enterprise environment, each virtual machine 131 provides a virtual desktop for the client 101. At the end of a work day, the virtual machines 131 are either suspended or shut down. In the morning of the next work day, all of the virtual desktop users arrive at approximately the same time (e.g., 8:00 AM), and start their virtual desktops at approximately the same time. Starting all of the virtual machines 131 at approximately the same time can create a load spike on the hosts 109. As the active periods of time for the virtual machines 131 are predictable, the pre-scheduler 120 can pre-schedule the start time of each virtual machine 131 such that the virtual machines 131 are up and running before the users arrive without creating a load spike”. Therefore, at the end of work day when machines are shut down or suspended is the idle interval).
before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock, Baier and Hutchins with the above teachings of Benari by predicting virtual machine execution instances, as taught by Jung, Whitlock, Baier and Hutchins, and also predicting resumptions of the instances, as taught by Benari. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the virtual machine instances executions by predicting their availability and implementing a schedule according to their predicted availability for managing load distribution on resources of a host machine over time without creating a load spike, as suggested by Benari at [0022].

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (2010/0325191- hereinafter Jung) in view of Whitlock et al (US PG Pub. No. 2005/0086656- hereinafter Whitlock), Baier et al (US Pub. No.2009/0228122- hereinafter Baier), Hutchins et al (US Patent 8,056,076- hereinafter Hutchins) and further in view of Easo et al (US Pub. No. 2010/0023359- hereinafter Easo).
Referring to Claim 29, the combination of Jung, Whitlock, Baier and Hutchins teaches the computer-implemented method of claim 26, however, fails to teach wherein generating the predictive model is based at least in part on a plurality of predictive models.
Easo teaches, in an analogous system, wherein generating the predictive model is based at least in part on a plurality of predictive models (see [0039]; Easo teaches a plurality of statistical models to determine a best-fit model in regards to the correlation among certain data in order to predict events. Moreover, it teaches that certain statistical models may be more accurate at predicting a specific event than others. Therefore, since Easo teaches a plurality of models for choosing the best one, this corresponds to the claimed predictive model based on a plurality of models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock, Baier and Hutchins with the above teachings of Easo by predicting virtual machine execution instances using a classifier, as taught by Jung, Whitlock, Baier and Hutchins, wherein generating the model is based on a plurality of models, as taught by Easo. The modification would have been obvious because one of ordinary skill in the art would be motivated to generate a best-fit model according to the specific type of data and event being estimated, as suggested by Easo at [0039].

Claims 30, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (2010/0325191- hereinafter Jung) in view of Whitlock et al (US PG Pub. No. 2005/0086656- hereinafter Whitlock), Baier et al (US Pub. No.2009/0228122- hereinafter Baier), Hutchins et al (US Patent 8,056,076- hereinafter Hutchins) and further in view of Manolescu et al (US Pub. No. 2010/0223212- hereinafter Manolescu).
Referring to Claim 30, the combination of Jung, Whitlock, Baier and Hutchins teaches the computer-implemented method of claim 26, however, fails to teach wherein the computer-implemented method further comprises seeding a second predictive model based at least in part on the predictive model, the second predictive model associated with a second customer distinct from a customer associated with the predictive model.
(see [0028-0029]; Manolescu teaches a baseline task performance model to determine and compare user task results. Moreover, a benchmark performance model of a user which is trained on prior user performances including other individuals working on a task in order to benchmark user performances is generated to map differences and variances between the benchmark users. Therefore, since a baseline model is used first and another performance model is constructed after with previous data for benchmarking and establishing differences between the users, this corresponds to the claimed second predictive model associated with a distinct customer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock, Baier and Hutchins with the above teachings of Manolescu by predicting virtual machine execution instances using a classifier, as taught by Jung, Whitlock, Baier and Hutchins, and seeding a second predictive model associated with a second customer, as taught by Manolescu. The modification would have been obvious because one of ordinary skill in the art would be motivated to perform a benchmark analysis throughout different user models and rank them on performance efficiency, style, or effectiveness in yielding a task goal or other desired result, as suggested by Manolescu at [0029].

Claim 42, the combination of Jung, Whitlock, Baier and Hutchins teaches the non-transitory computer-readable storage medium of claim 39, however, fails to teach wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to generate one or more additional predictive models based at least in part on obtaining additional input data associated with the plurality of virtual machine instances.
Manolescu teaches, in an analogous system, wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to generate one or more additional predictive models based at least in part on obtaining additional input data associated with the plurality of virtual machine instances (see [0059]; Manolescu teaches constructing interaction-result models. These models can be optimized over multiple interactions and aggregated to accurately associate task interactions with task results. The models can be based on a plurality of information (e.g., user interaction patterns, task results, benchmark interaction patterns, successive optimizations thereof, etc.). Optimization routines associated with machine learning and optimization component 312 can harness a model that is trained from previously collected data, a model that is based on a prior model that is updated with new data, via model mixture or data mixing methodology, or simply one that is trained with seed data. Therefore, since there are a plurality of models constructed, based on a prior model updated with new data, this corresponds to the claimed generation of additional predictive models based on additional input data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock, Baier and 

Referring to Claim 43, the combination of Jung, Whitlock, Baier, Hutchins and Manolescu teaches the non-transitory computer-readable storage medium of claim 42, wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to generate a set of schedules for instantiating virtual machine instances based at least in part on the predictive model and the one or more additional predictive models (see Jung at [0019]; Jung teaches “predicting enough virtual machines to support the predicted number of virtual devices, based on the prediction result, and deploying the predicted number of virtual machines on the one or more servers”. Furthermore, at [0045], Jung further teaches predicting that clients use a certain platform as a virtual device at 5 o ‘clock in order to prepare the predicted service in advance and thus is capable of providing the service quickly. Accordingly, the demand for the virtual device and the virtual machine may be predicted so that a fast response speed and reduction in cost may be achieved. In addition, Manolescu teaches at [0059] that models can be optimized over multiple interactions and aggregated to accurately associate task interactions with task results. Additionally, based on comparison of user and benchmark models feedback can be optimized over successive feedback-interaction-result analysis to generate effective feedback particular to a task and a user of an electronic coaching system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock, Baier and Hutchins with the above teachings of Manolescu by predicting virtual machine execution instances using a classifier, as taught by Jung, Whitlock, Baier and Hutchins, and generating additional models based on prior models with new data for benchmarking, as taught by Manolescu. The modification would have been obvious because one of ordinary skill in the art would be motivated to generate effective feedback particular to a task and a user of an electronic coaching system based on comparison of user and benchmark models feedback to obtain successive feedback-interaction-result analysis, as suggested by Manolescu at [0029].

Referring to Claim 44, the combination of Jung, Whitlock, Baier, Hutchins and Manolescu teaches the non-transitory computer-readable storage medium of claim 43, wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to correlate the set of schedules to determine a start time for causing the one or more operations to occur (see [0045]; Jung teaches predicting that clients use a certain platform as a virtual device at 5 o ‘clock in order to prepare the predicted service in advance and thus is capable of providing the service quickly. Moreover, at [0063-0065], Jung further teaches an analyzing unit that predicts a type and number of virtual devices based on the log information through a statistical method or pattern discovery method. Therefore, this analysis corresponds to the correlation and the prediction service to start at 5 o’clock and preparation corresponds to the ‘schedule to determine a start time’. In addition, Manolescu teaches at [0059] that models can be optimized over multiple interactions and aggregated to accurately associate task interactions with task results. Additionally, based on comparison of user and benchmark models feedback can be optimized over successive feedback-interaction-result analysis to generate effective feedback particular to a task and a user of an electronic coaching system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock, Baier and Hutchins with the above teachings of Manolescu by predicting virtual machine execution instances using a classifier, as taught by Jung, Whitlock, Baier and Hutchins, and generating additional models based on prior models with new data for benchmarking and correlation, as taught by Manolescu. The modification would have been obvious because one of ordinary skill in the art would be motivated to generate effective feedback particular to a task and a user of an electronic coaching system based on comparison of user and benchmark models feedback to obtain successive feedback-interaction-result analysis, as suggested by Manolescu at [0029].

Claims 32-33, 36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (2010/0325191- hereinafter Jung) in view of Whitlock et al (US PG Pub. No. .
Referring to Claim 32, Jung teaches a system, comprising: 
one or more processors (see [0085]; Jung teaches the use of a microprocessor); and 
memory storing computer-executable instructions (see [0085]; Jung teaches a memory along with a memory controller) that, upon execution, cause the one or more processors to:
obtain input data (see [0063-0065]; Jung teaches collecting past requests information for virtual machine instances in order to create a log for analyzing said past behavior and predict future virtual machine instances. This corresponds to ‘obtain input data');
generate, based at least in part on the input data, a predictive model associated with a first instance, the predictive model usable to determine a start time of an event for making available the first instance (see [0013]; Jung teaches “[t]he predicting unit may include a log information storing unit to accumulate and store log information of computing services, a log information collecting unit to receive information corresponding to the computing service request made by the client and to store the log information generated from the information of the computing service request, and an analyzing unit to analyze the type and/or the number of virtual devices to be operated on the one or more servers, based on the information stored in the log information storing unit”. Furthermore, at [0045], Jung further teaches predicting that clients use a certain platform as a virtual device at 5 o ‘clock in order to prepare the predicted service in advance and thus is capable of providing the service quickly. Moreover, at [0063-0065], Jung further teaches an analyzing unit that predicts a type and number of virtual devices based on the log information through a statistical method or pattern discovery method. Moreover, at [0064], Jung further teaches the log information storing unit storing log information collected each time a computing service request is received by the log information collecting unit. Log information of a plurality of clients may be stored in an accumulating manner. Since this information is being accumulated, and this information is used for predicting future virtual devices instances, this corresponds to the ‘generating the predictive model to determine a start time’); and 
cause the first instance to be instantiated by at least initiating one or more operations to make the first instance available prior to the start time, the one or more operations including loading contents of the particular memory locations obtained from the input data into a memory of the first instance (see [0019]; Jung teaches “predicting enough virtual machines to support the predicted number of virtual devices, based on the prediction result, and deploying the predicted number of virtual machines on the one or more servers”. Furthermore, at [0045], Jung further teaches predicting that clients use a certain platform as a virtual device at 5 o ‘clock in order to prepare the predicted service in advance and thus is capable of providing the service quickly. Accordingly, the demand for the virtual device and the virtual machine may be predicted so that a fast response speed and reduction in cost may be achieved. Therefore, the predicted service/content will be ready/loaded ahead, right before the predicted time, which corresponds to ‘prior to the start time’).
However, Jung fails to explicitly teach:
the input data indicating a particular set of memory locations to be used for serialization or deserialization operations by at least one of a plurality of other instances during execution, and
loading contents of the particular set of memory locations obtained from the input data into a memory of a host.
Whitlock teaches, in an analogous system,
the input data indicating a particular set of memory locations to be used for serialization or deserialization operations by at least one of a plurality of other instances during execution (see Whitlock at [0015]; Whitlock teaches “upon determining that a data object is serializable, any contract specified for serialization may be honored to store a serialized form of the data object in a shared memory location. A default serialization method may be used if no contract is specified. Furthermore, a modified serialized form of a data object is described herein which comprises information related to a data object's structure such that it may be browsed by an object browsing tool”. Therefore, since a determination of serialization is made in a shared memory location, this corresponds to the claimed memory location to be used for serialization operations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung with the above teachings of Whitlock by generating a predictive model to predict a schedule of start time , as taught by Whitlock. The modification would have been obvious because one of ordinary skill in the art would be motivated to know the state of a data object in a shared memory location, as suggested by Whitlock at 0015. 
Hutchins teaches, in an analogous system, loading contents of the particular set of memory locations obtained from the input data into a memory of a host (see Hutchins at Column 2: lines 15-23: “a virtual machine entails loading a piece of software onto a physical "host" computer so that more than one virtual machine or more than one instance of an operating system can utilize the resources of that host computer. In other words, the virtual software package is loaded onto one or more physical host computers so that the processing resources of the host computers can be shared amongst many different virtual machines or more than one instance of an operating system”. Therefore, this loading onto one or more physical host computers corresponds to the claimed loading contents into a memory of a host).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock with the above teachings of Hutchins by generating a predictive model to predict a schedule of start time of operations for an instance, as taught by Jung, Whitlock, and loading contents into a memory of a host of the instance, as taught by Hutchins. The modification would have been obvious because one of ordinary skill in the art would be motivated to load onto one or more physical host computers so that the processing resources of the host 

Referring to Claim 33, the combination of Jung, Whitlock and Hutchins teaches the system of claim 32, wherein the input data further comprises information indicating operations of the plurality of other instances initiated at least in part by requests from users (see Jung at [0063-0065]; Jung teaches collecting past requests information for virtual machine instances in order to create a log for analyzing said past behavior and predict future virtual machine instances).

Referring to Claim 36, the combination of Jung, Whitlock and Hutchins teaches the system of claim 32, wherein the input data further comprises information indicating price information associated with a market of instances (see Jung at [0046]; Jung teaches cloud computing that may be based on a "pay-per-use" model which charges a user based on the usage of the service. Therefore, the cost may be reduced if an equivalent service is provided using the minimum resources. Hence, there is market price data of executing instances included).

Referring to Claim 38, the combination of Jung, Whitlock and Hutchins teaches the system of claim 32, wherein the memory further includes computer-executable instructions that, if executed, cause the one or more processors to: 
generate a schedule based at least in part on the predictive model, the schedule including the start time (see Jung at [0045]; Jung teaches predicting that clients use a certain platform as a virtual device at 5 o ‘clock in order to prepare the predicted service in advance and thus is capable of providing the service quickly. Moreover, at [0063-0065], Jung further teaches an analyzing unit that predicts a type and number of virtual devices based on the log information through a statistical method or pattern discovery method. Therefore, this prediction and preparation corresponds to the ‘schedule’); and 
cause at least one instance of the plurality of other instances to be instantiated based at least in part on the schedule (see Jung at [0019]; Jung teaches “predicting enough virtual machines to support the predicted number of virtual devices, based on the prediction result, and deploying the predicted number of virtual machines on the one or more servers”. Furthermore, at  [0045], Jung further teaches predicting that clients use a certain platform as a virtual device at 5 o ‘clock in order to prepare the predicted service in advance and thus is capable of providing the service quickly. Accordingly, the demand for the virtual device and the virtual machine may be predicted so that a fast response speed and reduction in cost may be achieved. Therefore, the predicted service will occur at the determined time).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (2010/0325191- hereinafter Jung) in view of Whitlock et al (US PG Pub. No. 2005/0086656- hereinafter Whitlock), in view of Hutchins et al (US Patent 8,056,076- hereinafter Hutchins) and further in view of Li et al (US Pub. No. 2011/0078681- hereinafter Li).
Referring to Claim 34, the combination of Jung, Whitlock and Hutchins teaches the system of claim 32, however, fails to teach wherein the one or more operations 
Li teaches, in an analogous system, wherein the one or more operations includes an operation of loading a portion of a virtual machine image associated with the first instance into memory of a server computer system (see [0021]; Li teaches loading a portion of the total virtual machine image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock and Hutchins with the above teachings of Li by predicting virtual machine execution instances and resumptions, as taught by Jung, Whitlock and Hutchins, and loading portions of the virtual image, as taught by Li. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the virtual machine instances executions by predicting their availability and loading portions for the speed of responding to a computing service to be fast and efficient, as suggested by Jung at [0037].

Referring to Claim 35, the combination of Jung, Whitlock, Hutchins and Li teaches the system of claim 34, wherein the start time is determined such that the operation of loading a portion of a virtual machine image is completed prior to the event for making available the first instance (see Jung at [0045], wherein it teaches that “[w]hen the client 100 issues a computing service request, the management server 200 prepares the predicted service in advance and thus is capable of providing the service quickly”. Therefore, the preparing of the service in advance corresponds to be ‘loaded prior to the event’, since the event is predicted at 5 o’ clock. In addition, Li teaches the loading of a portion of a virtual machine image at [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock and Hutchins with the above teachings of Li by predicting virtual machine execution instances and resumptions, as taught by Jung, Whitlock and Hutchins, and loading portions of the virtual image, as taught by Li. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the virtual machine instances executions by predicting their availability and loading portions for the speed of responding to a computing service to be fast and efficient, as suggested by Jung at [0037].

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (2010/0325191- hereinafter Jung) in view of Whitlock et al (US PG Pub. No. 2005/0086656- hereinafter Whitlock), in view of Hutchins et al (US Patent 8,056,076- hereinafter Hutchins) and further in view of Benari et al (US Pub. No. 2010/0332643- hereinafter Benari).
Referring to Claim 37, the combination of Jung, Whitlock and Hutchins teaches the system of claim 32, however, fails to teach wherein the input data further comprises information indicating a first interval of time during which operations were executed by the plurality of other instances and a second interval of time during which the plurality of other instances were idle.
Benari teaches, in an analogous system, wherein the input data further comprises information indicating a first interval of time during which operations were executed by the (see [0022]; Benari teaches “In an enterprise environment, each virtual machine 131 provides a virtual desktop for the client 101. At the end of a work day, the virtual machines 131 are either suspended or shut down. In the morning of the next work day, all of the virtual desktop users arrive at approximately the same time (e.g., 8:00 AM), and start their virtual desktops at approximately the same time. Starting all of the virtual machines 131 at approximately the same time can create a load spike on the hosts 109. As the active periods of time for the virtual machines 131 are predictable, the pre-scheduler 120 can pre-schedule the start time of each virtual machine 131 such that the virtual machines 131 are up and running before the users arrive without creating a load spike”. Therefore, at and after 8am is the active interval, and at the end of work day when machines are shut down or suspended is the idle interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung, Whitlock and Hutchins with the above teachings of Benari by predicting virtual machine execution instances, as taught by Jung, Whitlock and Hutchins, and also predicting resumptions of the instances, as taught by Benari. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the virtual machine instances executions by predicting their availability and implementing a schedule according to their predicted availability for managing load distribution on resources of a host machine over time without creating a load spike, as suggested by Benari at [0022].

Response to Arguments
The Applicant’s arguments regarding the rejection of above-mentioned claims have been fully considered.
In reference to Applicant’s arguments about:
Double Patenting.
Examiner’s response:
            Rejection is still maintained.
In reference to Applicant’s arguments about:
Rejections under 35 USC 103.
Examiner’s response:
 Examiner respectfully disagrees. After further consideration, examiner respectfully understands that there is no patentable distinction (emphasis added) between the broadest reasonable interpretation (BRI) of the amended claim limitations and the combination of the prior art. 
A. Independent claim 26: In regards to remarks about the combination of arts failing to teach “input data indicating particular memory locations to be used for serialization or deserialization operations of at least one of the plurality of instances during execution”, examiner respectfully disagrees. Starting with the amended limitation “particular memory locations”, this is considered to incorporate new matter in the claim which does not contain support in the specification, as explained in above in this office action. In addition, the amended limitation “to be used for serialization or deserialization” does not further narrow the claim limitation, as the limitation recites an alternative; and it doesn’t further explain the role of the instances (to serialize or be serialized) as discussed 
B. Independent Claim 39: As this claim is similar to the above discussed claim 26, similar rationale applies and it is still considered to be unpatentable.
C. Independent Claim 32: As this claim is similar to the above discussed claim 26, similar rationale applies and it is still considered to be unpatentable.
IV. In regards to dependent claims, certain dependent claims are rejected using additional prior arts, but examiner would like to point out that those additional prior arts are only brought to cure the specific deficiencies of each respective claim.
Examiner concludes that instant application's limitations, as they currently read, are not patentably distinct from the combination (emphasis added) of the prior art of record. For these reasons, rejections are still maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.